Citation Nr: 0840081	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1960 to July 1967.  This claim was originally before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Offices in Portland, Oregon.  In March 2004 the 
Board remanded this matter for additional development of the 
evidence and to satisfy due process considerations.  In 
February 2005, the Board issued a decision that denied the 
veteran's claim. The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
On November 28, 2006, the Court issued an order that granted 
a Joint Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of This Remand (Joint Motion) filed 
by counsel for both parties, vacated the Board's November 
2006 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.  This case 
was most recently before the Board in May 2007 when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks service connection for residuals of dental-
trauma he sustained in an automobile accident in service in 
1964 (other than for teeth #'s 14 and 16 which are already 
service connected for treatment purposes).  He indicated that 
he received dental treatment as a civilian from 1969 to the 
early 1980's at the 97th General Field Hospital in Frankfort, 
Germany.  A search for these treatment records in 2002 was 
unsuccessful, and in its February 2005 decision, the Board 
noted that the RO attempted, albeit unsuccessfully, to obtain 
the veteran's complete dental records from the 97th General 
Field Hospital dated from 1969 to the early 1980's.  The 
Board found that VA had exhausted all reasonable means of 
obtaining this particular evidence.  The Court has determined 
that VA failed to satisfy its duty to assist because it did 
not obtain the veteran's relevant treatment records from the 
97th General Field Hospital in Frankfurt, Germany.  The 
pertinent law and regulation provides that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, including records from 
VA medical facilities.  VA will end its efforts to obtain 
such records only if VA concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  If after 
continued efforts to obtain Federal records VA concludes that 
it is reasonably certain they do not exist or further efforts 
to obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  38 C.F.R. § 
3.159(e).  The required content of the notice is set out in 
38 C.F.R. § 3.159(e)(i)-(iv).

In the May 2007 remand, the Board specifically instructed the 
RO to obtain any outstanding pertinent dental records from 
the 97th General Field Hospital in Frankfurt, Germany, dated 
from 1969 to the early 1980's.  The RO was instructed to 
follow the procedures prescribed in 38 C.F.R. § 3.159(c),(e) 
regarding obtaining medical records from Federal facilities.  
All records and/or responses received were to be associated 
with the claims file.  Thereafter, the AMC requested the 
veteran's complete medical and dental records.  A November 
1960 entrance physical examination report was obtained.  A 
review of the record does not show that any attempt was made 
to obtain the records dated from 1969 to the early 1980's, a 
period after the veteran's discharge from service.  The Board 
is bound by the Court's instructions, as they are the "law of 
the case".  Therefore, on remand, the RO should obtain any 
outstanding pertinent dental records from the 97th General 
Field Hospital in Frankfurt, Germany, dated from 1969 to the 
early 1980's, following the procedures prescribed in 38 
C.F.R. § 3.159(c),(e) regarding obtaining medical records 
from Federal facilities.  Furthermore, if this information 
cannot be confirmed for the record, it should be so noted in 
the supplemental statement of the case (SSOC).  

A remand by the Court or by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Notably, this case is on remand from the Court, and 
the Court has routinely returned to the Board for corrective 
action cases where development sought on remand was not 
completed.  The Board has no recourse but to again REMAND the 
case for the following action:

1. The RO should obtain any outstanding 
pertinent dental records from the 97th 
General Field Hospital in Frankfurt, 
Germany, dated from 1969 to the early 
1980's.  The RO is instructed to follow 
the procedures prescribed in 38 C.F.R. § 
3.159(c),(e) regarding obtaining medical 
records from Federal facilities.  All 
efforts at obtaining these records must 
be documented, and any 
records/information obtained should be 
associated with the claims folder.

If these records cannot be obtained for 
the record, it should be so noted in the 
record.  

2.  The RO should then review the record, 
arrange for any further development 
suggested by the results of the 
development requested above, to include 
obtaining any medical opinions deemed 
necessary.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of dental trauma 
in light of all pertinent evidence and 
legal authority.  If such benefit remains 
denied, the veteran and his 
representative must be furnished an 
appropriate SSOC and given opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

